UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-2178



In Re: RAYFORD KNIGHT, a/k/a Cherokee, a/k/a Chief,

                Petitioner.




    On Petition for Writ of Mandamus.       (1:93-cr-00022-BEL-1)


Submitted:   May 6, 2008                       Decided:   May 28, 2008


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Rayford Knight, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Rayford   Knight   petitions   for   a   writ   of   mandamus,

asserting the district court has unduly delayed acting on a “Motion

to Clarify Sentence” he claims to have filed in October 2006.        He

seeks an order from this court directing the district court to act

on the motion.   Our thorough review of the district court’s docket

sheet reveals that the only motion filed by Knight in October 2006

was a motion for return of property.     Knight’s two prior mandamus

petitions seeking an order compelling the district court to act on

that motion were denied as moot because the district court had

already acted on the motion.   See In Re: Knight, 253 F. App’x 249

(4th Cir. 2007) (No. 07-4684), amended (4th Cir. Dec. 13, 2007)

(unpublished order correcting typographical error);* In Re: Knight,

242 F. App’x 908 (4th Cir. 2007) (No. 07-4202).      Because there was

no “Motion to Clarify Sentence” filed in the district court and

this court has already denied as moot two prior mandamus petitions

seeking district court action on the only motion Knight filed in

October 2006, we dismiss as frivolous Knight’s instant petition for

writ of mandamus.   We also deny Knight’s application for leave to

proceed in forma pauperis.   We dispense with oral argument because


     *
      In case No. 07-4684, Knight petitioned for a writ of mandamus
compelling the district court to act on a motion for release he
claimed he filed in October 2006. Because the only motion Knight
filed in October 2006 was a motion for return of property, we
liberally construed Knight’s mandamus petition as referring to that
motion.   Knight did not challenge this characterization in his
rehearing petition in that case.

                                - 2 -
the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.

                                                       PETITION DISMISSED




                                   - 3 -